Case 5:19-cv-10797-JEL-SDD ECF No. 33 filed 01/30/20      PageID.310    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SHANNON R. CAKNIPE, an individual, formerly
SHANNON R. RUTAN,

       Plaintiff,
                                                   Case No. 5:19-cv-10797
-vs-
                                                   HON: JUDITH E. LEVY
COUNTY OF JACKSON, a municipal entity and
JASON HAMMAN, individually and in his official
Capacity,

     Defendants, Jointly and Severally.
____________________________________________________/

TISHKOFF PLC                                 ROSATI SCHULTZ JOPPICH
WILLIAM G. TISHKOFF (P45165)                 & AMTSBUECHLER, PC
CHRISTOPHER M. VUKELICH (P76420)             LAURA S. AMTSBUECHLER (P36972)
Attorneys for Plaintiff                      LAURA BAILEY BROWN (P79742)
407 North Main Street                        MELANIE M. HESANO (P82519)
Ann Arbor, MI 48104                          Attorneys for Defendants
(734) 663-4077                               27555 Executive Drive, Suite 250
will@tish.law                                Farmington Hills, MI 48331
chris@tish.law                               (248) 489-4100
                                             lamtsbuechler@rsjalaw.com
                                             lbrown@rsjalaw.com
                                             mhesano@rsjalaw.com

____________________________________________________/

                    STIPULATED ORDER OF DISMISSAL

       This matter, having come before the Court on the stipulation of the parties,

and the Court being fully advised:
Case 5:19-cv-10797-JEL-SDD ECF No. 33 filed 01/30/20         PageID.311    Page 2 of 2




        IT IS HEREBY ORDERED that this case is dismissed in its entirety against

Defendants County of Jackson and Jason Hamman in both his individual and official

capacity, with prejudice and without costs, interest, or attorney fees as to any party.

This is a final Order of the Court which resolves all pending claims and closes the

file.

Date: January 30, 2020                               s/Judith E. Levy
                                                     United States District Judge




Stipulated and Agreed to by:

/s/William G. Tiskhoff (w/consent)
WILLIAM G. TISHKOFF (P45165)
Attorney for Plaintiff


/s/Laura S. Amtsbuechler       _
LAURA S. AMTSBUECHLER (P36972)
Attorney for Defendants
